DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities:
The amendment(s) to the specification filed on February 18, 2021 mislabeled paragraph [0001] as paragraph [0035].  
Appropriate correction is required.
Claim Objections
Claim 21 is objected to because of the following informalities:  In line 2, “dimensioned” should be changed to --is dimensioned--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the deployable orientation" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the lateral exterior surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This rejection could be overcome by changing “surface” to --side-- in line 2 of claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2018/0162316 A1) in view of Hadj (FR 2798633) and Cawthorn et al. (US 4,961,605). Saito teaches a vehicle, comprising: a vehicle body structure defining a vehicle longitudinal direction, having an opening (52 or 118) along a lateral exterior side thereof, the opening exposing a hollow interior of the vehicle body structure, and the vehicle body structure .
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2018/0162316 A1) in view of Hadj (FR 2798633) and Cawthorn et al. (US 4,961,605) as applied to claim 1 above, and further in view of Pipkorn (US 2009/0048741 A1). Saito further teaches that the deployable member may be a metallic inflatable member (paragraph 0164). Saito does not teach that the deployable member includes portions folded in an accordion bellows-like manner. Pipkorn teaches a metallic (paragraph 0030) inflatable member 2 that includes portions folded in an accordion bellows-like manner (Fig. 5). It would have been .
Response to Arguments
Applicant’s arguments filed on February 18, 2021 with respect to the rejection(s) set forth in the Office action filed on November 18, 2020 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802.  The examiner can normally be reached on M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEITH J FRISBY/Primary Examiner, Art Unit 3616